DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 14, 16 – 24, and 28, is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cooper et al., US 3,300,368 (Cooper).

Regarding Claim 1, Cooper discloses, A process for making a continuous web of a longitudinally corrugated fibrous material, comprising:  passing a continuous web (FIG. 1, #8) of a non-corrugated fibrous material having two surfaces between a rigid cylinder (FIG. 2, #2, Col. 5, line 3) having, on a side surface thereof, by circumferential grooves which are flanked (FIG. 3, #37, Col. 6, line 23) and shaped so as to define a substantially corrugated profile reproducing the a pattern of corrugations (FIGS. 8-9, #39, #42, #43, Col. 6, lines 74, Col. 7, lines 1- 4, therefore #42 on right side of FIG. 9 as corrugation) to be obtained substantially on an entire thickness of the web, and a presser (FIG. 2, #3, Col. 5, line 26, #34, Col. 6, line 13) comprising an external layer made of an elastically compressible material and which is maintained adherent to said rigid cylinder (#2) with a force sufficient for maintaining said presser (#3) adherent to said rigid cylinder (#2) and for causing said continuous web (#8) to penetrate into said grooves (#37) and thus obtaining said corrugations (#39) affecting the entire thickness of the web (#8), and 
at a same time, subjecting said continuous web (#8), on at least one segment of a passage thereof between said rigid cylinder (#2) and said presser (#3), to a reduction of a speed of one of the two surfaces (#39) of the web in contact with said presser (#3) with respect to a speed of another one of the two surfaces (#42) of the web in contact with said rigid cylinder (#2), said force for maintaining said presser (#3) adherent to said rigid cylinder (#2) and said speed reduction between said two surfaces (#42,#39) of the web (#8) being mutually defined so that the web (#8) exiting from said passage has: 
a longitudinally corrugated pattern on both the surfaces (#42,#39) of said web, 
ripples extending in a direction traverse to said longitudinal corrugated pattern on (FIGS. 8-9, #39, Col. 6, lines 71-74, due to the transversely extending folds) least the surface (#42) which was in contact with said rigid cylinder (#2), said process further comprising:
 setting a difference between the speed of the surface (#39) of said web (#8) in contact with said presser (#3) with respect to the speed of the surface (#42) of said web in contact with said rigid cylinder (#2) is at about 5-30% (Col. 7, lines 74-75) and 
causing said force for maintaining the presser adherent to said rigid cylinder (#2) to generate, at a contact area or nip (FIG. 2, #7, Col. 5, lines 27-29), a linear pressure of about 5-50 Kg per linear centimeter (Col. 7 to 8, lines 74 to 2, 5-50Kg/l cent converts to 28 -280lbs/l inch) of length of the nip (#7).
Regarding Claim 2, Cooper discloses as above claimed, further comprising the step of causing the web (#8), when exiting from said passage, has to have transverse ripples (#39, Col. 6, lines 71-74) also at the corrugated surface (#39) which was in contact with said presser (#3).

Regarding Claim 3, Cooper discloses as above claimed, wherein the rigid cylinder (#2) is used, wherein causes the substantially corrugated profile defined by said grooves (#37) has to have a depth and/or a pitch not smaller than 0.5 mm (Col. 11, footnote 1 - a depth of 0.025in. is equivalent to 0.64mm).

Regarding Claim 4, Cooper discloses as above claimed, wherein said force for maintaining said presser (#3) adherent to said rigid cylinder (#2) and said speed reduction between said two surfaces (#42, #39) of the web (#8) are defined, so that the web (#8), when exiting from said passage, has a thickness which remains substantially constant both in the a longitudinal direction and in the a transverse direction (FIGS 9 & 11, thickness is constant in longitudinal direction).

Regarding Claim 5, Cooper discloses as above claimed, wherein said force for maintaining said presser (#3) adherent to said rigid cylinder (#2) and said speed reduction between said two surfaces (#42, #39) of the web (#8) are defined, so that the web (#8), when exiting from said passage, has a thickness which is greater with respect to that than a thickness of the web (#8) when entering into said passage (FIGS. 8 & 9, #s 38, 39, and 43, Col. 7, lines 9 – 12).

Regarding Claim 6, Cooper discloses as above claimed, wherein said force for maintaining said presser (#3) adherent to said rigid cylinder (#2) and said speed reduction between said two surfaces (#42, #39) of the web (#8) are defined, so that the web (#8), when exiting from said passage, has a width (La) substantially corresponding to that a width of the web (#8) when entering into said passage (FIGS 8 & 10).
Regarding Claim 7, Cooper discloses as above claimed, wherein said force for maintaining said presser (#3) adherent to said rigid cylinder (#2) and said speed reduction between said two surfaces (#42, #39) of the web (#8) are defined, so that the web (#8), when exiting from said passage, has a length (Lu') which is smaller with respect to that a length (Lu) of the web (#8) when entering into said passage (FIGS. 8 & 10).

Regarding Claim 14, Cooper discloses as above claimed, wherein the rigid cylinder (#2) is used having a width of the grooves (FIG. 3, #37) substantially corresponding to the distance provided between two adjacent grooves, has the side surface defined by the circumferential grooves (#37) which in an either continuous (Col. 11, footnote 1) or discontinuous pattern.

Regarding Claim 16, Cooper discloses as above claimed, wherein the presser (#3) is used with an has the external layer of an the elastically compressible material having with a hardness of between 70 and 240 PJ, preferably of between 120 and 220 PJ (Col. 8, lines 20-26, see attached Durometer (A) vs. P&J Hardness Scales chart).

Regarding Claim 17, Cooper discloses as above claimed, wherein the presser (#3) is used comprising comprises at least one rotating element (FIG. 2, #3, #34) with an which has the external layer which is of an of the elastically compressible material and which is in contact with the surface (#39) of said web (#8).

Regarding Claim 18, Cooper discloses as above claimed, wherein said presser (#3) is used consisting of consists of a pressure cylinder consisting having, at least on the external layer of the side surface thereof of the presser, the elastically compressible material (FIG. 2, illustrates said side surface).
Regarding Claim 19, Cooper discloses as above claimed, wherein said pressure cylinder (#3) is advanced at a peripheral speed (V2) lower than the a peripheral speed (V1) (Col. 7, lines 54 – 59)of said rigid cylinder (#2).

Regarding Claim 20, Cooper discloses as above claimed, wherein the presser (#3) is used consisting of comprises a web (#8) of an the elastically compressible material maintained locally pressed against said rigid cylinder (#3) by an a delimiting element (FIG. 2, roll 3 between the rubber portion and shaft #6) for delimiting adapted to delimit the a passage gap between the presser (#3) and the rigid cylinder (#2).

Regarding Claim 21, Cooper discloses as above claimed, wherein said delimiting element (FIG. 2, btw #3&6) comprises a rotating element (#3) or a fixed element.

Regarding Claim 22, Cooper discloses as above claimed, wherein said web (#8) of the elastically compressible material is advanced at a peripheral speed (V2) lower than the a peripheral speed (V1) (Col. 11, footnote 2) of said rigid cylinder (#2).

Regarding Claim 23, Cooper discloses as above claimed, wherein a peripheral speed (V2) of said web(#8) of an the elastically compressible material, the a peripheral speed (V1) of said rigid cylinder (#2) and the a passage gap between said rigid cylinder (#2) and said delimiting element (FIG. 2, btw #3&6) are selected, so that said two peripheral speeds (V2, V1) of said web (#8) and said rigid cylinder (#2) at said passage gap are substantially equal (Col. 11, footnote 2).

Regarding Claim 24, Cooper discloses as above claimed, wherein said web (#8), which exits from a passage gap between said presser element (#3) and said rigid cylinder (#2), is coupled with at least one non-corrugated web (#24) of a fibrous material (FIG.  5, #24 (top side), Col. 5, lines 70-72).
Regarding Claim 28, Cooper discloses as above claimed, wherein said continuous web (#8) of a fibrous material is caused to adhere to the side surface of said rigid cylinder (#2), which has, in addition to the grooves (#37), also circumferential incisions (FIG. 3, between #37 and #37ꞌ is a carving at the juncture of the same) in said grooves (#37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper.

Regarding Claim 40, Cooper discloses, an apparatus for making a continuous web of a longitudinally corrugated fibrous material (Apparatus, FIG. 1), comprising: 
a rigid cylinder (2) having, on a side surface thereof, circumferential grooves which are flanked (FIG. 3, #37) and shaped so as to define a substantially corrugated profile reproducing a pattern of corrugations (FIGS. 8-9, #39, #42, #43) to be obtained substantially on an entire thickness of the continuous web (8); and 
a presser (3) comprising an external layer made of an elastically compressible material and maintained adherent to said rigid cylinder (2) with a force sufficient for maintaining said presser adherent to said rigid cylinder (2) and for causing said continuous web to penetrate into said grooves and thus obtaining said corrugations affecting the entire thickness of the web (8); 
wherein said rigid cylinder (2) and said presser (3) have different speeds (Col. 2, lines 40-43) so as to subject said continuous web (8), on at least one segment of a passage thereof between said rigid cylinder and said presser (FIG. 2), to a reduction of a speed of one of the two surfaces of the continuous web in contact with said presser with respect to a speed of another one of the two surfaces of the continuous web in contact with said rigid cylinder (Col. 7, lines51-54), said force for maintaining said presser adherent to said rigid cylinder and said speed reduction between said two surfaces of the web being mutually defined so that the web exiting from said passage has (Col.7, lines 12-15): 
a longitudinally corrugated pattern on both surfaces (42, 39) of said web, 
transverse ripples at least at the surface which was in contact with said rigid cylinder (FIGS. 8&9, #39), 

However, Cooper does teach, the rigid cylinder with the side surface that is perforated and with a suction chamber (FIG. 2, Col. 6, #33, lines 8-19).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Cooper before the effective filling date of the invention to modify the rigid cylinder (FIG. 2, #2) as disclosed by Cooper by adding the suction box (FIG. 2, #34) as taught by Cooper. Since Cooper teaches this structure that is known in the art and beneficial, thereby providing the motivation to utilize the suction box, as taught by Cooper, in that machining perforations is not as difficult through one material, such as in the rigid cylinder, as compare to two materials such as the rubber-coated roll (FIG. 2, #3, Col. 5, lines 22-27) thereby providing cost savings in the manufacturing of the rigid cylinder with a suction chamber (FIG. 2, #34).


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, and further in view of Zoeckler, US 2001/0048022 A1 (Zoeckler).

Regarding Claim 27, Cooper discloses as above claimed.  Cooper further discloses, comprising the step of applying a suction (Col. 6, lines 10-11) on the continuous web and causing the continuous web to adhere to the rigid cylinder (Cooper, FIG. 2, #2 with the suction per previous combination) by providing the rigid cylinder with the side surface that is permeable and/or perforated (Cooper, #33) and with a suction chamber (Cooper, FIG. 2, # 34)
Cooper does not disclose, further c therein, so that during the passage of said continuous web (#8) between said rigid cylinder and said presser (#3), a depression is created on a portion of the side surface portion of said rigid cylinder in contact with said continuous web (#8).
(FIGS. 15-17, #214, para [0088]), and during the passage of said continuous web (#8) of a fibrous material between said rigid cylinder (#214) and said presser (#3), a depression is created on a portion of the side surface portion of said rigid cylinder (#214) opposite to that a portion of the side surface affected by the a contact with said continuous web (#8).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Cooper and Zoeckler before the effective filling date of the invention to substitute the hard roll 2 as taught by Cooper (FIG. 2, #2, Col. 5, line 25) with the impression cylinders 214 as taught by Zoeckler (FIG. 16, #214, para [0088]); because Zoeckler teaches this structure, so that the surface is permeable and thereby providing the same predictable results, is known in the art and beneficial by providing a suitable sealing means, thereby providing the motivation to substitute the hard roll 2 as taught by Cooper (FIG. 2, #2, Col. 5, line 25) with impression cylinders as taught by Zoeckler (FIG. 16, #214, para [0088]).


Response to Arguments

Applicant’s arguments, see Page 9 of 11, filed 09 Aug 2021, with respect to the Drawings and Specification have been fully considered and are persuasive.  The objection of Drawings and Specification has been withdrawn.

Applicant’s First Argument
Applicant's arguments filed 09 Aug 2021 that Cooper does not disclose a force sufficient for the web to adhere to the rigid roll along with a smoothed-out surface.

Examiner’s Response to First Argument
This is not persuasive because Cooper discloses a force sufficient to ensure the web’s adherence to the rigid cylinder (Col. 5, lines 27-28) since if there was friction force, the rigid cylinder would slip and the web would not be fed through the process.  As for the smoothed-out surface, Col. 7 lines 4-9 refer to the area between the folds (39) that still has a degree of the wrinkle effect as illustrated in FIG. 8, #38.  Reference to Col. 3, lines 56-57 is not applicable as this pertains to the strength and toughness of the crepe paper.

Applicant’s Second Argument
Applicant's arguments filed 09 Aug 2021 that Cooper is not suitable for manufacturing equipment that includes a hard roll and an opposing soft belt in Col. 7, lines 37-50.

Examiner’s Response to Second Argument
This is not persuasive because Cooper, Col. 7, lines 37-50, is stating the advantage of using two rolls and not roll-belt apparatus that may require a number of treatments so as to obtain the desired degree of stretchability.

Applicant’s Third Argument
Applicant's arguments filed 09 Aug 2021 that Zoeckler does not teach a perforated hard roll.

Examiner’s Response to Third Argument
This is not persuasive because Zoeckler teaches perforations in the hard roll in FIGS. 15-17, paras [0088, 0091].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        15 Sep 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731